UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10155 AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT DECEMBER 31, 2012 VP Inflation Protection Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 27 Report of Independent Registered Public Accounting Firm 28 Management 29 Additional Information 32 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Central Banks Set Market Tone Market sentiment wavered between risk taking and risk aversion during the 12-month period ended December 31, 2012, with risk taking generally prevailing. Persistent concerns about weak global economies, combined with Europe’s ongoing financial crisis and mounting U.S. political uncertainty (stemming first from the presidential election and then from the year-end “fiscal cliff” of federal tax hikes and spending cuts), triggered risk aversion, while central bank-inspired optimism led to risk taking. The period began on a fairly upbeat note, but market sentiment shifted midway through the year, as slowing economic growth, still-high unemployment, and ongoing problems in Europe triggered a round of investor risk aversion. In response, the Federal Reserve (the Fed) announced its third and most aggressive quantitative easing program (QE3), which has the Fed purchasing $40 billion of mortgage-backed securities (MBS) each month until the economy and unemployment rate improve. The Fed expanded QE3 in December to include $45 billion in monthly Treasury purchases. Meanwhile, the European Central Bank (ECB) launched several programs to help the eurozone’s troubled banks and financially strapped member nations. Investors Favored Risk, Inflation Protection Overall, widespread central bank intervention generated optimism among investors, which ultimately sparked investments in riskier asset classes. Investment-grade and high-yield corporate bonds and commercial mortgage-backed securities were among the taxable U.S. fixed-income market’s top performers for the year. At the same time, central bank easing also triggered long-term inflation concerns, which led to relative outperformance for Treasury inflation-protected securities (TIPS). Investors feared the unprecedented action from the Fed eventually would lead to higher U.S. inflation than currently accounted for in the market. Returns on nominal Treasury securities remained positive for the period, as yields generally declined. But results were much more subdued than in recent “flight-to-quality” years. This primarily was in response to the inflationary implications of QE3. In addition, the low relative yields available on Treasuries, due in large part to the Fed’s monetary policy and easing, drove investors into higher-yielding sectors. U.S. Fixed-Income Total Returns For the 12 months ended December 31, 2012 Barclays U.S. Bond Market Indices Barclays U.S. Treasury Bellwethers Corporate High-Yield 15.81% 10-Year Note 4.13% Corporate (investment-grade) 9.82% 3-Month Bill 0.12% Treasury Inflation Protected Securities (TIPS) 6.98% Aggregate (multi-sector) 4.21% MBS (mortgage-backed securities) 2.59% Treasury 1.99% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class II AIPTX 7.39% 6.46% 5.61% 5.61% 12/31/02 Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index — 6.98% 7.04% 6.65% 6.65% — Class I APTIX 7.55% 6.73% — 6.26% 5/7/04 The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I Class II 0.48% 0.73% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary Portfolio Managers: Bob Gahagan, Brian Howell, Jim Platz, Hando Aguilar, and Jeff Houston Performance Summary VP Inflation Protection returned 7.39%* for the 12 months ended December 31, 2012. The portfolio’s benchmark, the Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index, returned 6.98% for the same time period. Fund returns reflect operating expenses, while benchmark returns do not. The portfolio’s absolute performance benefited from the generally favorable climate for TIPS. The portfolio’s outperformance relative to the benchmark was due to strong performance from some of the portfolio’s non-benchmark securities (held in the portfolio, but not present in the benchmark). Market Backdrop Ongoing Federal Reserve (Fed) bond buying helped keep yields on nominal Treasuries and other high-quality government-related securities relatively low during the year. This yield environment—along with the confidence inspired by the Fed’s unprecedented support of the U.S. economy—encouraged investment in riskier asset classes for much of the year. Meanwhile, the massive increase in the Fed’s balance sheet, along with the Fed’s commitment to maintain an ultra-low interest rate policy as long as unemployment exceeds 6.5% and the inflation outlook remains below 2.5%, led to concerns about higher inflation down the road. This backdrop helped drive solid performance for TIPS. Inflation Backdrop Current inflation, as measured by the Consumer Price Index (CPI), eased during the one-year period as energy prices were relatively well behaved. Specifically, headline inflation, as measured by the 12-month change in CPI, was 1.7% at the end of December 2012, compared with 3.0% as of December 31, 2011. Commodity prices were generally flat to lower during the 12-month period, which helped keep CPI relatively contained. For example, oil prices, which typically have a significant impact on the headline inflation rate’s energy component, were mixed. Brent crude rose from $107 a barrel at the end of 2011 to $111 a barrel at the end of 2012. On the other hand, West Texas Intermediate (WTI) crude futures tumbled from $99 a barrel at the end of 2011 to $92 at the end of 2012. Meanwhile, Treasury breakeven rates, which measure the market’s long-term inflation expectations, moved higher during the year. The 10-year Treasury breakeven rate, which measures the yield difference between 10-year TIPS and nominal 10-year Treasuries, began the period at 1.95 percentage points and jumped to 2.45 percentage points at the end of December 2012. Theoretically, this rate indicates the market’s expectations for inflation for the next 10 years and also reflects the inflation rate required for TIPS to outperform nominal Treasuries during that period. *All fund returns referenced in this commentary are for Class II shares. 5 Portfolio Positioning IRS portfolio diversification regulations for insurance products limit the portfolio’s TIPS exposure to a maximum of 55%. As of December 31, 2012, the portfolio’s TIPS exposure was 52%. The remainder of the portfolio included non-dollar inflation-linked bonds and investment-grade corporate, mortgage and agency securities. Although all of these sectors generated positive results for the 12-month period, the corporate and higher-yielding mortgage securities held in the portfolio outperformed TIPS and helped account for the portfolio’s better results relative to the all-TIPS benchmark. In an effort to maintain maximum portfolio inflation protection and provide TIPS-like performance without investing further in TIPS, we used inflation “swaps” to create an inflation-linked “overlay” for the non-inflation-linked securities. Inflation swaps are fixed-maturity instruments, negotiated through a counterparty (investment bank), that return the rate of inflation (CPI). All swaps bear counterparty credit risk, but American Century Investments applies stringent controls and oversight with regard to counterparty credit risk. The portfolio’s swaps outperformed and drove the portfolio’s better relative results for the year, primarily because we used corporate and higher-yielding mortgage securities as the counterparts to the swap agreements, and these securities generally outperformed TIPS. Outlook We expect inflation to remain relatively contained in the near term. Longer term, though, record federal debt and the Fed’s aggressive monetary policy eventually may result in higher inflation than what is currently priced into the Treasury market. We believe this scenario underscores the importance of securing potential inflation hedges and protecting purchasing power with TIPS. 6 Fund Characteristics DECEMBER 31, 2012 Types of Investments in Portfolio % of net assets U.S. Treasury Securities 52.2% Sovereign Governments and Agencies 16.3% Corporate Bonds 12.1% U.S. Government Agency Mortgage-Backed Securities 10.1% Commercial Mortgage-Backed Securities 2.6% U.S. Government Agency Securities 2.3% Collateralized Mortgage Obligations 1.3% Municipal Securities 0.1% Temporary Cash Investments 3.3% Other Assets and Liabilities (0.3)% Portfolio at a Glance Average Duration (effective) 6.8 years Weighted Average Life 9.8 years 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 - 12/31/12 Annualized Expense Ratio(1) Actual Class I 0.48% Class II 0.73% Hypothetical Class I 0.48% Class II 0.73% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2012 Principal Amount Value U.S. Treasury Securities — 52.2% U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/25 U.S. Treasury Inflation Indexed Bonds, 2.00%, 1/15/26(1) U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/27 U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28 U.S. Treasury Inflation Indexed Bonds, 3.625%, 4/15/28 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 3.875%, 4/15/29 U.S. Treasury Inflation Indexed Bonds, 3.375%, 4/15/32 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41 U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18 U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/19 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.25%, 7/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $607,603,119) Sovereign Governments and Agencies — 16.3% AUSTRALIA — 0.4% Government of Australia, Inflation Linked, 4.00%, 8/20/20 AUD CANADA — 1.0% Government of Canada, Inflation Linked, 4.25%, 12/1/21 CAD Government of Canada, Inflation Linked, 4.25%, 12/1/26 CAD 9 Principal Amount Value FRANCE — 4.8% Government of France, Inflation Linked, 1.30%, 7/25/19 EUR Government of France, Inflation Linked, 2.25%, 7/25/20 EUR Government of France, Inflation Linked, 1.10%, 7/25/22 EUR Government of France, Inflation Linked, 1.85%, 7/25/27 EUR GERMANY — 1.9% German Federal Republic, Inflation Linked, 0.75%, 4/15/18 EUR German Federal Republic, Inflation Linked, 1.75%, 4/15/20 EUR German Federal Republic, Inflation Linked, 0.10%, 4/15/23 EUR JAPAN — 0.2% Government of Japan, CPI Linked Bond, 1.10%, 12/10/16 JPY MULTI-NATIONAL — 1.0% International Bank for Reconstruction & Development, 7.625%, 1/19/23 UNITED KINGDOM — 7.0% Government of United Kingdom, Inflation Linked, 2.50%, 4/16/20 GBP Government of United Kingdom, Inflation Linked, 1.875%, 11/22/22 GBP Government of United Kingdom, Inflation Linked, 2.50%, 7/17/24 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $216,123,914) Principal Amount Value Corporate Bonds — 12.1% AEROSPACE AND DEFENSE — 0.6% L-3 Communications Corp., 5.20%, 10/15/19 Lockheed Martin Corp., 2.125%, 9/15/16 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 3.125%, 10/15/20 United Technologies Corp., 4.875%, 5/1/15 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% Toyota Motor Credit Corp., MTN, 3.30%, 1/12/22 BEVERAGES — 0.7% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 3.625%, 3/15/14 Coca-Cola Refreshments USA, Inc., 4.25%, 3/1/15 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 SABMiller Holdings, Inc., 2.45%, 1/15/17(2) SABMiller Holdings, Inc., 3.75%, 1/15/22(2) BIOTECHNOLOGY — 0.2% Amgen, Inc., 5.85%, 6/1/17 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bank of New York Mellon Corp. (The), 2.50%, 1/15/16 CHEMICALS — 0.1% Dow Chemical Co. (The), 2.50%, 2/15/16 10 Principal Amount Value COMMERCIAL BANKS — 0.2% Capital One Financial Corp., 3.15%, 7/15/16 Northern Trust Co. (The), 6.50%, 8/15/18 PNC Funding Corp., 3.625%, 2/8/15 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 COMMUNICATIONS EQUIPMENT — 0.1% Cisco Systems, Inc., 5.90%, 2/15/39 CONSUMER FINANCE — 0.2% Caterpillar Financial Services Corp., MTN, 1.125%, 12/15/14 Caterpillar Financial Services Corp., MTN, 1.25%, 11/6/17 John Deere Capital Corp., MTN, 3.15%, 10/15/21 PNC Bank N.A., 6.00%, 12/7/17 DIVERSIFIED CONSUMER SERVICES† Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.59%, 12/15/15 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 6.15%, 4/1/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 JPMorgan Chase & Co., 4.50%, 1/24/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% AT&T, Inc., 5.10%, 9/15/14 AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.95%, 1/15/18 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Verizon Communications, Inc., 6.10%, 4/15/18 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 4.70%, 3/15/21 FOOD AND STAPLES RETAILING — 0.6% CVS Caremark Corp., 2.75%, 12/1/22 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.875%, 4/1/15 Wal-Mart Stores, Inc., 3.625%, 7/8/20 Wal-Mart Stores, Inc., 3.25%, 10/25/20 Wal-Mart Stores, Inc., 5.625%, 4/15/41 FOOD PRODUCTS — 0.5% General Mills, Inc., 3.15%, 12/15/21 HJ Heinz Co., 2.00%, 9/12/16 Kraft Foods Group, Inc., 5.375%, 2/10/20(2) Kraft Foods, Inc., 5.375%, 2/10/20 Mondelez International, Inc., 6.125%, 2/1/18 GAS UTILITIES — 0.4% Enterprise Products Operating LLC, 3.70%, 6/1/15 Kinder Morgan Energy Partners LP, 5.30%, 9/15/20 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Williams Partners LP, 3.80%, 2/15/15 Williams Partners LP, 4.125%, 11/15/20 11 Principal Amount Value HEALTH CARE EQUIPMENT AND SUPPLIES — 0.2% Medtronic, Inc., 3.00%, 3/15/15 St. Jude Medical, Inc., 2.50%, 1/15/16 Stryker Corp., 3.00%, 1/15/15 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Aetna, Inc., 2.75%, 11/15/22 Express Scripts, Inc., 6.25%, 6/15/14 Express Scripts, Inc., 3.125%, 5/15/16 Express Scripts, Inc., 7.25%, 6/15/19 INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.3% Boeing Capital Corp., 2.125%, 8/15/16 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., MTN, 2.75%, 1/14/13 Prudential Financial, Inc., VRN, 3.99%, 1/2/13 IT SERVICES — 0.2% International Business Machines Corp., 2.00%, 1/5/16 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.2% Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 MACHINERY — 0.1% Deere & Co., 2.60%, 6/8/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 1.1% CC Holdings GS V LLC, 3.85%, 4/15/23(2) Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%, 3/15/15 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 6.90%, 8/15/39 Time Warner Cable, Inc., 8.25%, 2/14/14 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Viacom, Inc., 4.50%, 3/1/21 METALS AND MINING — 0.3% Barrick North America Finance LLC, 4.40%, 5/30/21 BHP Billiton Finance USA Ltd., 3.25%, 11/21/21 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.75%, 9/20/21 MULTI-UTILITIES — 0.6% Dominion Resources, Inc., 6.40%, 6/15/18 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Ohio, Inc., 2.10%, 6/15/13 Pacific Gas & Electric Co., 6.25%, 12/1/13 Pacific Gas & Electric Co., 5.80%, 3/1/37 Sempra Energy, 2.00%, 3/15/14 Sempra Energy, 6.50%, 6/1/16 12 Principal Amount Value OIL, GAS AND CONSUMABLE FUELS — 1.4% Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 2.50%, 11/6/22 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 4.75%, 2/1/14 ConocoPhillips Co., 2.40%, 12/15/22 EOG Resources, Inc., 2.50%, 2/1/16 Nexen, Inc., 6.20%, 7/30/19 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.50%, 2/1/16 Occidental Petroleum Corp., 1.75%, 2/15/17 Shell International Finance BV, 2.375%, 8/21/22 Statoil ASA, 2.45%, 1/17/23 Talisman Energy, Inc., 7.75%, 6/1/19 Talisman Energy, Inc., 3.75%, 2/1/21 PHARMACEUTICALS — 0.4% AbbVie, Inc., 2.90%, 11/6/22(2) Roche Holdings, Inc., 6.00%, 3/1/19(2) Sanofi, 1.20%, 9/30/14 Teva Pharmaceutical Finance IV LLC, 2.25%, 3/18/20 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% HCP, Inc., 5.375%, 2/1/21 Ventas Realty LP/Ventas Capital Corp., 2.00%, 2/15/18 ROAD AND RAIL — 0.1% CSX Corp., 4.25%, 6/1/21 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Intel Corp., 2.70%, 12/15/22 SOFTWARE — 0.5% Adobe Systems, Inc., 3.25%, 2/1/15 Intuit, Inc., 5.75%, 3/15/17 Microsoft Corp., 2.125%, 11/15/22 Oracle Corp., 5.75%, 4/15/18 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Lowe’s Cos., Inc., 2.125%, 4/15/16 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Cellco Partnership/Verizon Wireless Capital LLC, 5.55%, 2/1/14 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 TOTAL CORPORATE BONDS (Cost $156,309,203) U.S. Government Agency Mortgage-Backed Securities(3) — 10.1% FHLMC, 4.50%, 4/1/41 FNMA, 4.50%, 5/1/39 FNMA, 4.00%, 5/1/41 FNMA, 4.00%, 9/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 2/1/42 FNMA, 4.00%, 5/1/42 GNMA, 6.00%, 6/20/17 GNMA, 6.00%, 7/20/17 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $136,449,734) Commercial Mortgage-Backed Securities(3) — 2.6% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 1/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 1/1/13 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(2) 13 Principal Amount Value Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.39%, 1/15/13(2) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 1/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 1/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 1/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(2) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.53%, 1/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 1/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 1/11/13 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $35,084,283) U.S. Government Agency Securities — 2.3% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $29,953,280) Collateralized Mortgage Obligations(3) — 1.3% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Cendant Mortgage Corp., Series 2003-6, Class A3, 5.25%, 7/25/33 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.00%, 1/1/13 Sequoia Mortgage Trust, Series 2011-1, Class A1, VRN, 4.125%, 1/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 1/1/13 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2003-17, Class 1A14, 5.25%, 1/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $18,285,169) 14 Principal Amount Value Municipal Securities — 0.1% Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Texas GO, (Building Bonds), 5.52%, 4/1/39 TOTAL MUNICIPAL SECURITIES (Cost $674,767) Principal Amount Value Temporary Cash Investments — 3.3% BNP Paribas Finance, Inc., 0.06%, 1/2/13(4) BNP Paribas Finance, Inc., 0.14%, 1/3/13(4) TOTAL TEMPORARY CASH INVESTMENTS (Cost $46,230,801) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $1,246,714,270) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for AUD Deutsche Bank 1/25/13 SEK for NOK Deutsche Bank 1/25/13 AUD for USD HSBC Holdings plc 1/25/13 ) CAD for USD HSBC Holdings plc 1/25/13 ) CHF for USD HSBC Holdings plc 1/25/13 89 CHF for USD UBS AG 1/25/13 JPY for USD Deutsche Bank 1/25/13 ) JPY for USD HSBC Holdings plc 1/25/13 ) KRW for USD HSBC Holdings plc 1/25/13 NOK for USD Deutsche Bank 1/25/13 NOK for USD UBS AG 1/25/13 NZD for USD Westpac Group 1/25/13 NZD for USD Westpac Group 1/25/13 ) (Value on Settlement Date $82,242,743) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for CAD Deutsche Bank 1/25/13 ) NOK for SEK Deutsche Bank 1/25/13 ) AUD for USD Westpac Group 1/25/13 ) AUD for USD Westpac Group 1/25/13 ) CAD for USD Barclays Bank plc 1/25/13 ) CAD for USD Westpac Group 1/25/13 ) EUR for USD Deutsche Bank 1/25/13 ) EUR for USD HSBC Holdings plc 1/25/13 ) EUR for USD HSBC Holdings plc 1/25/13 ) GBP for USD Barclays Bank plc 1/25/13 ) GBP for USD HSBC Holdings plc 1/25/13 ) GBP for USD HSBC Holdings plc 1/25/13 ) JPY for USD HSBC Holdings plc 1/25/13 15 Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) JPY for USD UBS AG 1/25/13 KRW for USD HSBC Holdings plc 1/25/13 ) KRW for USD HSBC Holdings plc 1/25/13 ) SEK for USD Deutsche Bank 1/25/13 ) SEK for USD UBS AG 1/25/13 ) ) (Value on Settlement Date $291,917,774) Total Return Swap Agreements Counterparty Notional Amount Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate Termination Date Value Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 7/24/13 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 9/8/14 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 1/22/15 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 11/16/16 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 4/1/18 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 12/4/19 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 4/1/22 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 12/8/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 6/28/14 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 10/23/15 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 1/11/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 4/25/17 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 9/28/17 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 4/25/18 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 12/21/27 ) ) 16 Notes to Schedule of Investments AUD Australian Dollar BB-UBS Barclays Bank PLC - UBS Real Estate Securities, Inc. CAD Canadian Dollar CHF Swiss Franc CPI Consumer Price Index EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen KRW South Korea Won LB-UBS Lehman Brothers, Inc. - UBS AG MASTR Mortgage Asset Securitization Transactions, Inc. MTN Medium Term Note NOK Norwegian Krone NSA Not Seasonally Adjusted NZD New Zealand Dollar PHHMC PHH Mortgage Corporation SEK Swedish Krona SEQ Sequential Payer USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on swap agreements. At the period end, the aggregate value of securities pledged was $8,611,947. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $12,690,504, which represented 0.9% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 17 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $1,246,714,270) Cash Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Swap agreements, at value Interest receivable Liabilities Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Swap agreements, at value Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value $1,313,564,168 109,225,862 See Notes to Financial Statements. 18 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Swap agreement transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap agreements Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) From net realized gains: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 20 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios II, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Inflation Protection Fund (the fund) is the sole fund issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to pursue long-term total return using a strategy that seeks to protect against U.S. inflation. The fund pursues its investment objective by investing substantially all of its assets in investment-grade debt securities. The fund normally invests over 50% of its assets in inflation-adjusted debt securities that are designed to protect the future purchasing power of the money invested in them. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 21 Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100%. The effective annual management fee for each class for the year ended December 31, 2012 was 0.47%. 22 Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended December 31, 2012 totaled $569,987,282, of which $354,201,991 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 totaled $710,034,569, of which $446,815,194 represented U.S. Treasury and Government Agency obligations. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). 23 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities — — Sovereign Governments and Agencies — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — Commercial Mortgage-Backed Securities — — U.S. Government Agency Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Temporary Cash Investments — — Total Value of Investment Securities — — Other Financial Instruments Forward Foreign Currency Exchange Contracts — ) — Swap Agreements — ) — Total Unrealized Gain (Loss) on Other Financial Instruments — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract 24 is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund regularly held interest rate risk derivative instruments though none were held at period end. Other Contracts — A fund may enter into total return swap agreements in order to attempt to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets or gain exposure to certain markets in the most economical way possible. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The other contracts derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2012 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Other Contracts Swap agreements Swap agreements Effect of Derivative Instruments on the Statement of Operations for the Year Ended December 31, 2012 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies ) Interest Rate Risk Net realized gain (loss) on futures contract transactions ) Change in net unrealized appreciation (depreciation) on futures contracts ) Other Contracts Net realized gain (loss) on swap agreement transactions ) Change in net unrealized appreciation (depreciation) on swap agreements ) 25 8. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translationof assets and liabilities in foreign currencies ) Other book-to-tax adjustments ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain foreign currency exchange contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 26 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Tax Return of Capital Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I ) ) — ) % % % 40
